Title: To James Madison from Thomas Bulkeley, 10 February 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


10 February 1802, Lisbon. Transmits copies of his dispatches of 2 Feb. and an original letter that should have been sent that day. Has received a letter dated 4 Dec. from Capt. Daniel Savage at Pernambuco reporting the “unjust capture & detention” of the schooner Samuel. Is forwarding the letter to Boston owners so that they can send it to JM with documents in support of their claim, which Bulkeley will prosecute as forcefully as the president sees fit. Mentions that ten American vessels are “detained here under rigorous quarantine.” Has received letters reporting the same problem in Spanish ports.
 

   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; in a clerk’s hand, signed by Bulkeley. The letter that should have been sent on 2 Feb. has not been identified, but see Bulkeley to JM, 2 Feb. 1802 (first letter), and n.


   A full transcription of this document has been added to the digital edition.
